Case 2:18-cv-O4829-DLR Documentl Filed12/20/18 PEQM.

Pro Se l (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

Donna Marie Dawson

for the

District of Arizona

/

 

RUFEB
__ RECEIVED

__ LODGED
._ COPY

r\l~r\
ul_b 20 ZBH!

 

 

c\/-ia~o¢xaz€)-PHX'DLR

 

 

Plaintijj"(s)
(Write the full name of each plaintiff who is filing this complaint
lf the names of all the plaintijjs cannot fit in the space above,
please write "see attached " in the space and attach an additional
page with the full list of names.)

_V_

Mary Ann Valdez, Personally and Professionally;
Security Title and Fidelity Title, et al

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write "see attached " in the space and attach an additional page
with the fill list ofnames.)

Division

) Case No.
)

)

)

§ JuI'y Tl‘ialf (check one)
)

)

)

)

)

)

)

)

)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

(to be filled in by the Clerk’s O_H'ice)

I:l Yes ix No

Provide the information below for each plaintiff named in the complaint Attach additional pages if

needed

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Donna Marie Dawson

125 E.Guadalupe Road #131
Gilbert, Maricopa County
AZ 85234

480-519-9429
donnadawson7@yahoo.com

Provide the information below for each defendant named in the complaint, Whether the defendant is an
individual, a government agency, an organization, or a corporation F or an individual defendant,
include the person'S job or title aflmown). Attach additional pages if needed

Page l of 5

 

Case 2:18-cv-O4829-DLR Document 1 Filed 12/20/18 Page 2 of 8

Pro Se 1 (Rev. 12/16) Complaint for a Civi] Case

Defendant No. l

Name

Job or Title (1_'/ /mown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if/mmvn)

Defendant No. 2

Name

JOb OI‘ Tltl€ (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail AddI‘CSS (ifknown)

Defendant No. 3

Name

JOb OI` Tl'£l€ (i_`f/mown)
Street Address

City and County

State and Zip Code
Teleplione Number
E-mail AddrCSS (i/known)

Defendant No. 4

Name

.lOb OI‘ Titl€ (i//mown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail AddI‘CSS Ofknown)

Mary Ann ValdeZ/Security Title, personally and professionally

 

Manager

 

1528 E. Williams Field Road #102

 

Gilbert, Maricopa County

 

AZ 85295

 

480-892-1523

 

Maryann. valdez@SecurityTitle. com

 

Batti Madden/Security Tltle

 

President

 

4722 N. 24th Street
PhoeniX, Maricopa County

 

AZ 85051

 

602-230-6204

 

PMadden@SecurityTitle.com

 

MRQHiFk/Fidelity National Title
CEO

601 Riverside Avenue

Jacksonville, Duval County

 

Florida 32204

 

1~904~701-6402

 

becky.Wade@fnf.com

 

 

 

 

 

 

 

 

Page 2 of 5

 

Case 2:18-cv-O4829-DLR Document 1 Filed 12/20/18 Page 3 of 8

Pro Se 1 (Rev. 12/16) Coinplaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court1 cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case ln a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [:] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Violation of Title Vll of the Civil Rights Act of 1964 the Americans with Disabilities Act

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, ()mme) , is a citizen of the

 

State Of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiij is named in the complaint attach an additional page providing the
same information for each additional plainti/j".)

 

2. The Defendant(s)
a. lf the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

doreign nation)

 

Page 3 of 5

 

Case 2:18-cv-O4829-DLR Document 1 Filed 12/20/18 Page 4 of 8

Pro Se l (Rev, 12/16) Colnplaint for a Civil Case

III.

IV.

 

b. If the defendant is a corporation
The defendant, (name) Security Title/Fidelity National Title , is incorporated under
the laws of the State of (name) AZ , and has its

 

principal place of business in the State of (name) AZ

 

Or is incorporated under the laws of (foreign nation) AZ ,

 

and has its principal place of business in (name) AZ

 

(If more than one defendant is named in the complaint attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy~the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,00(), not counting interest and costs of court, because (explain):

Loss of wages promised and guaranteed by MaryAnn Valdez of Security Title for 7 years at
$5,000.0() per month

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if needed.

Mary Ann Valdez, manager and employee of Security Title coerced Donna Marie Dawson to leave a steady
position in Scottsdale to join her in her office at Security Title. Prior to the employment Mary Ann Valdez
guaranteed $5,000 per month, with immediate health insurance, with 40lk to match earnings for 7 years until
Valdez was ready to retire. While Dawson was out ill, illness of which Valdez understood and aware of prior to
employment Valdez terminated employment Valdez also abused Dawson while on the job, yelling that Valdez
was the "queen of the office", demanding, hitting her desk with a styrofoam noodle, marking documents in red
in childlike manner, placing extreme stress Dawson left without wages and health insurance by the actions
borth professionally and personally intentionally by Mary Ann Valdez

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments lnclude any basis for claiming that the wrongs alleged are continuing at the present time. lnclude
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts lnclude any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages

Page 4 of 5

 

Case 2:18-cv-O4829-DLR Document 1 Filed 12/20/18 Page 5 of 8

Pro Se 1 (Rev. 12/16) Complaint fora Civil Case

Demand breakdown is:
$5,000 per month for 7 years wages
Pain and suffering
Cobra insurance and reimbursement for all medical costs from termination of employment
Workmen's compensation claim based on medical/psychologial treatment currently sought

 

V. Certif"lcation and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
l agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/13/2018

Signature of Plaintiff Donna Marie Dawson §§ aim _. /}¢,¢M /¢ l a l , i

Printed Name of Plaintiff Donna Marie Dawson

 

B. For Attorneys

Date of signing:

 

Signature of Attorney n/a
Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5

Case 2:18jcv-E4829- LR Docunc])entl Filed 2/20/18 Page€of8
.S. QuAL iviPLoYiviENT PPoRTuNiTY oiviMissioN

EEOC Form 161-B (11/16)

 

NoTicE oF RiGHT To SuE (lssui_=i) oN REQL/Esr)

 

To: Donna Dawson From: Phoenix District Of'fice
1002 W. Cooley Dr. 3300 North Central Ave
Gi|bert, AZ 85233 Suite 690

Phoenix, AZ 85012

|:| On behalf of person(s) aggrieved whose identity is
CONF/DENT/AL (29 CFR §1601.7(a))

EEOC Charge No. EEOC Representative Telephone No.

Jeremy Yubeta,
540-2018-01075 Supervisory lnvestigator (602) 640-5028
(See also the additional information enclosed With this form.)

NoTicE To THE PERsoN AGcRiEvED:

Title Vll of the Civil Rights Act 0f1964, the Americans with Disabilities Act (ADA), or the Genetic information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title \./ll, the ADA or GINA based on the above-numbered charge, lt has

been issued at your request Your lawsuit under Title Vll, the ADA or GlNA must be filed in a federal or state court WlTHlN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge Will be lost. (The time limit for filing suit based on a claim under

state law may be different.)
l\/|ore than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but l have determined that it is unlikely that the EEOC Wil|
be able to complete its administrative processing Within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge,

EH EE

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that We have completed action on the charge. ln this regard, the paragraph marked below applies to

your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WlTHlN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

UE

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought

in federal or state court Withln 2 years (3 years for willful violations) of the alleged EPA underpayment This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

lf you file suit, based on this charge, please send a copy of your court complaint to this oche.

 

//" On behalf o 1th Commission
¢‘ '
V ’ '-i/¢¢w# aa/~/L»»-~
,..;i..i¢»\/i iuN. litton
Enc|osures(s) " \_J E|izabeth Cadle, (Date Mai/ed)
District Director
CC: Becky Wade
Human Resources
SECUR|TY TlTLE

1528 W. Williams Field Rd.
Gi|bert, AZ 85296

Case 2:18-cv-O4829-DLR Document 1 Filed 12/20/18 Page 7 of 8

 

 

 

 

 

 

 

 

EEOC Form 5 (11/09)
CHARGE OF D|SCR|M|NAT|ON Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the PrivacyActof1974. See enclosed Privacy Act E FEPA
Statement and other information before completing this form.
Ei_=_oc 540-2018-01075
Arizona Attorney General's 0ffice, Civil Rights Division and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone (lncl. Area Code) Date of Birth
Donna Dawson (480) 519-9429 1955

Street Address City, State and ZlP Code

1002 W. Cooley Dr., Gi|bert, AZ 85233

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That l Believe
Discriminated Against Me or Others. (lf more than two, list under PART/CULARS below.)

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (lnclude Area Code)
SECUR|TY TlTLE 201 - 500
Street Address City, State and ZlP Code
1528 E. Williams Field Road, Gi|bert, AZ 85296
Name No. Employees. Members Phone No. (lnclude Area Code)
".'
Street Address City, State and ZlP Code 1513
;‘:?
§
DISCR|MINATlON BASED ON (Check appropriate box(es).) DATE(S) DlSCRlMlNATlON TOOK PL§§E
Earliest Lat_a§t

l"°"

|::] RAcE |:) coLoR |:| sEx |:| RELiGioN |:| NATioNAi_ oRieiN 11-02§2017
\11“1
[:| RETALiATioN E AeE DisABiLiTY |:| GENETiciNFoRMATioN f.§:}

 

 

 

|: OTHER (Specify) |:| coNTiNuiNe AcrioN/{§
:‘“T~L
THE PARTlCUl_ARS ARE (/f additional paper is needed, attach extra sheet(s)): ::--:

On or about September 5, 2017 l was hired by the above named Respondent for an Escrow Offic§:i:
position.

On or about October 31, 2017 Mary Ann Valdez, Office Manager, was informed that l would not be
coming into work due to experiencing complications with my disability. Mary Ann Valdez requested
that l submit a doctor’s note upon my return, l complied. Shortly thereafter, on or about November 2,
2017, l was terminated. l have reason to believe that l was terminated because of my disability.

l believe l was discriminated against because of my disability, in violation of the Americans with
Disabilities Act of 1990.

 

 

l want this charge filed with both the EEOC and the State or local Agency, if any. l NOTARY- When necessary for State and LOCa/ AQ€"C.V R€quif€meni$
will advise the agencies if l change my address or phone number and l will
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

 

procedures . l swear or affirm that l have read the above charge and that it is true to
l declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
571 __ SUBSCRlBED AND SWORN TO BEFORE ME THIS DATE
Jan 08, 2018 y) /r-»*-/ 0-<:.<:)¢®¢/ (month, day, year)

 

Date Charging Party Signature

 

 

 

 

 

Case 2:18-cv-O4829-DLR Document 1 Filed 12/20/18 Page 8 of 8

_
_

      

l OoBv_m»o wmb __ m. won m.

l _u_\_:~ <oc_\ :m§o msa maa__mmm o: gm ~m<m_‘wo
, two §§ <<m own _‘QE_‘: 5a ama do <oc.

QC_Sd~.m~.m ,~.._r`.m... mm.O._\`DZ .Q.Z Umr`<
>. _m._m:m_€am

..NG»$\/

           

.\_,.

 

R, >mm:~
v\\ m >Qa$wmom

 

l >nwo: ~:_m owen _B arm amax 9d arm Bw_._v_wom_
ca on gm soon z moved nm§_$.

m. mmom_<ma U< ~b:.d_..mo_ >`m§m_

G.Dwi.i$ o_ nrv.iom_bw<

 

 

_. >,&o_m >ua_.mwmma §
widow _\,\. _\Kvm \P&v_ac ,,

\&~ §Ni..¢.v_.&€ \+Epi.

, a U\ c£_&t_

         

 

 

U. _m am=<mc_ unnamed a_mm~m:" 33 §§ _.~ _.i._ <mm

x <mm. mama om=<m_.< madden om_o§ U 20

 

 

 

_______

 

 

we kurwa .
____ _______ _ ____ ___§__ __________ ___ ____________

D 3612 §w__ mx_uamww®
D mmm_m»m_\ma _<_w=§
U mmm_m»o~ma _<_w__ mmw§o~mo

©m©O whom wmmm w n §§ gee cease
U®U m._ mm wm m_ O@&__.ma Zm__ m$§o$a om=<m~< U m@EB wagon man
D oo=§ o= om__<¢_< imageer
> »L. i.» !. ..lr>.. dil..$`o\ __33 ob:_`dn `v:»= U Oo=oon on Dw__<m_.< mmm¢_£ma U¢__<m_.< D w_m:m.£_d Oo:n::w»_.o:az
§§ ZE._ E m_m:m~c_‘o 00§_.325;

Mn~___u wE_D nunn mmr_._ rwc__

_:wc$a Zm__ D§Roa Um__<o_,<

mom§o$a Ow=<m_.<

i iii ii _o<m__ wwoo_

.,,,nm mo§ wm_ ._. ,E_< mgm _vmz amwo.o~-oee,wemw

  

_….m~..m_z u.m.._»._. oo>__w_.m~m q:_m_.w@oa_c_

l OoBu_m~o _SBm __ m. man w.
l 153 <o_= :mBm man maa_‘mmw on go ~o<m~wm

 

UoBmwmo mm»c_§ mmnw_u» _.

  

OOSwrmwm dim m.mn.d@< .0.2 U.
>. m_m:mEB

x >@m:~
X JGJ>\[.§..FW _H_ >aaamwwmo

    

 

mo §§ <<o own BEB 5a cwa 3 <oc.

l >_nwo: dam cwa _8 50 amax 3 §m Bm_€_mom.
.o_. o: 50 402 z mcmombo§_$.

m. mm$_<& ef§.§uzmee Q o. umwa Q_W_<ma

 

 

§ >&o_o >oo$wwoa S.

@G__ wm\<.®\ww\?u\@\ P~\_F\

i__@&§_ _ er tr

U. _w aw__<m_< meadow a&.m_.m:_n *BB §§ 3 _.i¢_ <mw
__ <mm m:~m~ nw__<m_< maa:www om_oé. _U 20

 

 

 

 

 

\, ___ \»
_\_ i\\N \N`U
.J __C__,_ U mwc_._&n\ 8 . . .
_ w. mm?.o@ ._,<om .U p_‘_o_.‘_»< §§ mm§owm®
____________________________________ §§ §§
D >nc_~ m_m:wEB woww_n»mn Um__<mQ U wm_m_m-m<_\oa ~<B__ mmm§o»ma
._. a § ._® ,<m
©U@O ©A.ON nwwa NN.NU w@©N mw m MM_Mo ZM_ mma§n$a o¢=<mQ U mm€§ monm_v" 6a
D no=mB on Om__<m_.< 33 0 __<m E MM_…._MNWM_MM=Y§€=E
oi olin Z::..ro.‘ d.~_u...l.u\ ~33 n_o:__.>o _ara> D oo=»g on nw=<m$_ 385 m .< D manage Oo=:=:wco=
sewage om__<mQ

Mm..__..__ E_n_m mann mmmm um__m

§e_ m$§o$a o@__<ma.

?_<n_ ouoo._

 

 

_,, am mens mm_ _ . ..E_< mo_w nwz ES-B-SQ-€S

UoBmwmo mmEB mmnm_u~ 4

